LEIBSON, Justice,
dissenting.
Respectfully, I dissent.
I am in vehement disagreement with the characterization of the “facts” in the Majority Opinion. The Majority Opinion states:
“Even if Maschenik completed the counseling program, the Commonwealth could have still prosecuted him if the Commonwealth and the trial judge were not satisfied that he had received sufficient benefit from the counseling sessions.”
This is not a reasonable inference from the record. On the contrary, the Commonwealth Attorney, with the court’s approval, agreed to defer prosecution of Maschenik on this particular charge on condition that he engage in a counseling program which was approved by the trial court to deal with his sexual maladjustment. A five year counseling program was designed and approved by the court. The only reasonable inference from this fact situation was an understanding that if Maschenik performed his part of the bargain by completing the counseling plan, when completed this particular charge would be dropped. Most certainly Maschenik could be prosecuted on different charges that came to light after the agreement was reached, but this particular charge should be barred by good faith adherence to the bargain that was struck, just as we so held in Workman v. Commonwealth, Ky., 580 S.W.2d 206 (1979), Commonwealth v. Reyes, Ky., 764 S.W.2d 62 (1989), and Shaffer v. Morgan, Ky., 815 S.W.2d 402 (1991). I am struck by the irony in citing these three cases in the Majority Opinion, inviting the reader to compare (“c.f.”) them with the present one, when they reached the opposite result.
For instance, in Workman the agreement was to drop the charge if the defendant took and passed a polygraph test. Agreeing to take a polygraph test is certainly less onerous than agreeing to a five year treatment program. In Workman, we endorsed the ringing phrases of Oliver Wendell Holmes, registered in his dissent in Olmstead v. United States, 277 U.S. 438, 48 S.Ct. 564, 72 L.Ed. 944 (1928), to the effect that in the last analysis it is less evil that a criminal should escape punishment than that the government should be allowed to welsh on its bargain. Why not here?
The Majority Opinion concludes that Maschenik “was never promised that he would not be prosecuted even if he completed the counseling plan.” Viewed in good faith, that is exactly the bargain that was struck. A person accused of a crime in this Commonwealth, whether innocent or guilty, has a right to expect the law will deal with him in good faith. Maschenik has a right to expect nothing less from the prosecutor. He has a right to expect nothing less from the courts.